IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        BOUZIS V. BOUZIS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                   JULIE D. BOUZIS, APPELLEE,
                                                V.

                               MICHAEL J. BOUZIS II, APPELLANT.


                           Filed February 14, 2017.    No. A-15-1007.


        Appeal from the District Court for Douglas County: J RUSSELL DERR, Judge. Affirmed in
part, and in part reversed and remanded for further proceedings.
       David J. Reed for appellant.
        Benjamin M. Belmont and Tosha Rae D. Heavican, of Brodkey, Peebles, Belmont & Line,
L.L.P., for appellee.



       MOORE, Chief Judge, and INBODY and PIRTLE, Judges.
       PIRTLE, Judge.
                                       INTRODUCTION
        Michael J. Bouzis II appeals from a decree of the district court for Douglas County
dissolving his marriage to Julie D. Bouzis. Michael takes issue with certain aspects of the court’s
distribution of marital property. Based on the reasons that follow, we affirm in part, and in part
reverse and remand for further proceedings.
                                        BACKGROUND
         Michael and Julie were married on May 28, 1983, and two children were born during the
marriage. On March 23, 2012, Julie filed a complaint for dissolution of marriage. According to
Julie, the parties separated in June 2012.



                                               -1-
         Trial was held in March 2015. Although custody of the parties’ one minor child, child
support, alimony, and division of marital property were all issues at trial, the only issues on appeal
involve the court’s distribution of two marital assets: a Ford Expedition and a Wells Fargo savings
account. Accordingly, we only discuss the evidence related to these assets.
         At trial, Michael presented a proposed balance sheet of the parties’ assets and debts, which
was admitted into evidence. Michael’s counsel asked him about a 2001 Expedition trade-in listed
on the balance sheet. The vehicle was valued at $3,000 and was listed as an asset under Julie’s
name. Michael testified that the vehicle had been a family car and that Julie kept possession of it
when the parties separated. She subsequently traded it in for another car and was given an
allowance of $3,000 as the trade-in value for the Explorer.
         In regard to the bank account at issue, Julie presented a list of the parties’ assets, which
was received into evidence. One of the assets listed on the exhibit was a Wells Fargo savings
account with a value of $19,864. Julie testified that $19,864 was the amount Michael indicated
was in the account in his answers to interrogatories.
         Michael’s proposed balance sheet included the bank account at issue with a balance of
$5,000. Michael testified that the balance sheet was a fair and accurate representation of the assets
and debts of the marital estate. Michael also offered bank statements into evidence. The bank
statement from the account at Wells Fargo showed that the balance as of July 10, 2013 was
$4,178.36.
         Following trial, the court entered a decree of dissolution on October 1, 2015, determining
custody of the parties’ minor child, child support, alimony, and dividing the marital property. In
regard to the Ford Expedition, the trial court found the value to be $3,000 and awarded it to Michael
for equalization purposes. However, on the balance sheet attached to the decree, the court placed
the $3,000 value for the Ford Expedition in Julie’s asset column.
         In regard to the savings account at issue, the court found that Michael testified that the
savings account had a balance of $5,000 at the time the parties separated, and that there was little
other evidence of the value of this account. The court said it was assigning each party $2,500 for
purposes of equalization. On the balance sheet attached to the decree however, the bank account
is listed as an asset with a value of $19,864.00, which is assigned entirely to Michael. Based on
the balance sheet calculations, the trial court determined that Michael owed Julie an equalization
amount of $23,517.50.
         On October 28, 2015, Michael filed a Motion Regarding Scrivener’s Error, stating that the
decree contained a scrivener’s error which caused an inequitable result. He asserted that although
the court found that the bank account had a balance of $5,000 and assigned half of the value to
each party, the balance sheet contained a scrivener’s error in that it used $19,864 as the value and
assigned the entire value to Michael. He asked the court to remedy the error by entering a reformed
decree with calculations that comported with the court’s findings as to the bank account and
equalization.
         Based on the record before us, the trial court never ruled on Michael’s Motion Regarding
Scrivener’s Error. Michael filed his notice of appeal the day after he filed his motion.
         Although Michael captioned his motion as a “Motion Regarding Scrivener’s Error,” he was
asking for more than a correction due to a scrivener’s error. He was asking for a different result



                                                -2-
and therefore, the motion sought to alter or amend the decree. A postjudgment motion must be
reviewed based on the relief sought by the motion, not based on the title of the motion. Whitesides
v. Whitesides, 290 Neb. 116, 858 N.W.2d 858 (2015). Neb. Rev. Stat. § 25-1329 (Reissue 2008)
permits a party to seek to alter or amend a judgment only within 10 days after the entry of the
judgment. See Whitesides v. Whitesides, supra. If such motion is timely filed, it tolls the time to
file an appeal. See Neb. Rev. Stat. § 25-1912(3)(b) (Reissue 2016). Michael’s motion was filed
more than 10 days after the October 1, 2015 decree was entered. Thus, the motion was not timely
filed and could not function as a motion under § 25-1329. Accordingly, Michael timely perfected
his appeal and we have jurisdiction to hear the appeal.
                                   ASSIGNMENTS OF ERROR
       Michael assigns that the trial court erred in its division of marital property by (1) utilizing
flawed calculations, (2) inexplicably deviating from the evidence introduced at trial, and (3)
incorporating and declining to correct a scrivener’s error in the decree.
                                    STANDARD OF REVIEW
        In actions for dissolution of marriage, an appellate court reviews the case de novo on the
record to determine whether there has been an abuse of discretion by the trial judge. Sellers v.
Sellers, 294 Neb. 346, 882 N.W.2d 705 (2016). This standard of review applies to the trial court’s
determinations regarding custody, child support, division of property, alimony, and attorney fees.
Id.
                                            ANALYSIS
        Michael’s first two assignments of error are that the trial court erred in its division of
marital property by utilizing flawed calculations, and by inexplicably deviating from the evidence
introduced at trial. Essentially, Michael argues that the trial court erred in its calculations on the
balance sheet and that the decree does not comport with the evidence presented at trial, specifically
in regard to the Ford Expedition and the bank account.
Ford Expedition.
        Michael argues that the trial court erred in awarding him the Expedition because the
evidence showed that Julie had retained and converted the vehicle. Therefore, he argues that the
Expedition should have been awarded to Julie.
        The evidence at trial, based on Michael’s testimony, showed that the parties had owned a
2001 Ford Expedition, which Julie retained when the parties separated and later traded in for a
different vehicle. She received $3,000 as a trade-in value for the Expedition.
        In the decree, the trial court found the value of the Ford Expedition to be $3,000 and
awarded it to Michael for equalization purposes. However, on the balance sheet attached to the
decree, the court put the Expedition, valued at $3,000, in Julie’s asset column. Thus, although the
court stated in its findings that it was awarding the Expedition to Michael, it did just the opposite
on the balance sheet. The court included the Expedition as an asset awarded to Julie for purposes
of calculating and distributing the marital estate. Therefore, on the balance sheet the court did
exactly what Michael is arguing it should have done, it included the value of the Expedition in the



                                                -3-
assets awarded to Julie. Although there is a discrepancy between the finding in the decree and the
balance sheet, the court’s treatment of the Expedition on the balance sheet comports with the
evidence presented at trial.
Bank Account.
         In regard to the Wells Fargo savings account, Michael argues that the trial court used the
wrong amount on the balance sheet, $19,864.00 instead of $5,000.00, which resulted in an
erroneous equalization payment of $23,517.50. He argues that in the absence of the erroneous
amount used for the bank account, his equalization payment would have been significantly lower.
         In the decree, the court said Michael testified that a savings account had a balance of $5,000
at the time of the parties’ separation, and that there was little other evidence of the value of this
account. The court stated that it was assigning each party $2,500 for purposes of equalization. We
also note that before the decree was filed, the court sent a letter and proposed balance sheet to the
parties requesting counsel to prepare and submit a decree which incorporated the findings of fact
and conclusions of law set forth in the letter. In regard to the bank account, the trial court stated
that the savings account had a balance of $5,000 and each party would be assigned $2,500 for
purposes of equalization. However, this bank account was not included on the attached balance
sheet.
         On the balance sheet attached to the decree, however, “Bank Account” is listed as an asset
and a value of $19,864.00 is assigned to Michael and no amount is assigned to Julie. Therefore,
the court’s balance sheet not only differs from the earlier balance sheet, it has a different amount
than what is stated in the court’s findings, and it also distributes the account differently than what
was stated in the court’s findings. We cannot reconcile this discrepancy based on the record before
us in this appeal.
         Julie testified that Michael indicated in his answers to interrogatories that the account at
issue had a balance of $19,864. However, no testimony was provided as to the date of Michael’s
alleged valuation of the savings account. Further, Michael’s answers to interrogatories are not in
the record before us.
         Michael’s balance sheet that was admitted into evidence lists the savings account with a
balance of $5,000. Michael also offered bank statements into evidence which showed that as of
July 10, 2013, the account had a balance of $4,178.36. However, the parties separated a year prior
to that date. In addition, the trial court stated that Michael testified that the bank account had a
balance of $5,000 at the time of the parties’ separation. We do not find such testimony in the record
before us.
         Based on the inconsistency between the court’s findings in the decree and the differing
balance sheets in regard to this bank account, as well as the fact that there was no evidence
presented as to what the account balance was at the time of the parties’ separation, we reverse and
remand this issue to the trial court for further proceedings.
Scrivener’s Error.
       Michael also assigns that the trial court erred in incorporating and declining to correct a
scrivener’s error in the decree. His Motion Regarding Scrivener’s Error was based on the




                                                 -4-
inconsistency between the court’s findings in the decree and the balance sheet in regard to the bank
account. Because we are reversing and remanding the matter to the trial court to determine the
value of the bank account, we need not address this assignment of error. See SBC v. Cutler, 23
Neb. App. 939, 879 N.W.2d 45 (2016) (an appellate court is not obligated to engage in an analysis
that is not necessary to adjudicate the case and controversy before it).
                                          CONCLUSION
         Upon our de novo review of the record, we affirm the district court’s decision to include
$3,000 for the parties’ Ford Expedition as an asset attributable to Julie in distributing the marital
property. We further conclude that the district court abused its discretion in valuing and
distributing the parties’ Wells Fargo savings account, and we reverse and remand the matter to the
district court for further proceedings to determine the account balance at the time of the parties’
separation and to recalculate the equalization payment. The decree is affirmed in all other respects.
                                                   AFFIRMED IN PART, AND IN PART REVERSED AND
                                                   REMANDED FOR FURTHER PROCEEDINGS.




                                                -5-